DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                      JOHN MICHAEL SYDORIAK,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D13-2123

                            [October 15, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Robert L. Pegg,
Judge; L.T. Case No. 312005CF000899A.

   John Michael Sydoriak, Crawfordville, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    The defendant appeals the trial court’s summary denial of multiple
claims for post-conviction relief under rule 3.850, and the denial of two
other claims after an evidentiary hearing. We reverse and remand the
case. The trial court shall allow the defendant a reasonable time to file an
amended motion that meets the pleading requirements of Alcorn v. State,
121 So. 3d 419 (Fla. 2013), as to Claim 1 N only, if he can do so in good
faith. See Fla. R. Crim. P. 3.850(f)(3); see also Ramos v. State, 141 So. 3d
643 (Fla. 4th DCA 2014). We affirm the case in all other respects.

   Affirmed in part, reversed in part, and remanded.

DAMOORGIAN, C.J., MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.